UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-1689


FORLANDO J. BROWN,

                Plaintiff - Appellee,

RUSSELL L. BAUKNIGHT, Special Administrator of James Brown
Estate and Special Trustee of James Brown August 1, 2000
Irrevocable Trust Agreement,

                Trustee – Appellee,

          v.

ADELE J. POPE, individually and as Trustee of the Irrevocable
Trust established by James Brown in August 1, 2000,

                Defendant – Appellant,

          and

ROBERT L. BUCHANAN, JR., individually and as Trustee of the
Irrevocable Trust established by James Brown in August 1,
2000,

                Defendant.



                             No. 14-1713


FORLANDO J. BROWN,

                Plaintiff - Appellee,

RUSSELL L. BAUKNIGHT, Special Administrator of James Brown
Estate and Special Trustee of James Brown August 1, 2000
Irrevocable Trust Agreement,
                Trustee – Appellee,

          v.

ROBERT L. BUCHANAN, JR., individually and as Trustee of the
Irrevocable Trust established by James Brown in August 1,
2000,

                Defendant – Appellant,

          and

ADELE J. POPE, individually and as Trustee of the Irrevocable
Trust established by James Brown in August 1, 2000,

                Defendant.



Appeals from the United States District Court for the District of
South Carolina, at Columbia.      William O. Bertelsman, Senior
District Judge. (3:08-cv-00014-WOB-JGW)


Submitted:   June 30, 2015                 Decided:   July 21, 2015


Before GREGORY, AGEE, and HARRIS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


Adam T. Silvernail, MOSES & BRACKETT, PC, Columbia, South Carolina;
J. Calhoun Watson, SOWELL GRAY STEPP & LAFFITTE, L.L.C., Columbia,
South Carolina, for Appellants.      William W. Wilkins, Burl F.
Williams, NEXSEN PRUET, LLC, Greenville, South Carolina; J. David
Black, NEXSEN PRUET, LLC, Columbia, South Carolina; John A.
Donsbach, Sr., DONSBACH & KING, LLC, Augusta, Georgia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

     Adele      Pope   and   Robert   Buchanan    (Appellants)    appeal     the

district court’s orders granting summary judgment to Forlando

Brown on Appellants’ counterclaims, dismissing the James Brown

Irrevocable Trust as a party, denying reconsideration, and denying

Pope’s motion to certify questions of law to the Supreme Court of

South Carolina.        Finding no reversible error, we affirm.

     We review de novo a district court’s order granting summary

judgment.      D.L. ex rel. K.L. v. Balt. Bd. of Sch. Comm’rs, 706

F.3d 256, 258 (4th Cir. 2013).        Summary judgment should be granted

“if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter

of law.”      Fed. R. Civ. P. 56(a).       In determining whether a genuine

issue    of   material    fact   exists,    we   view   “the   facts   and   the

reasonable inferences therefrom in the light most favorable to the

nonmoving party.”        Bonds v. Leavitt, 629 F.3d 369, 380 (4th Cir.

2011).     “[T]here is no issue for trial unless there is sufficient

evidence favoring the nonmoving party for a jury to return a

verdict for that party.”          Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 249 (1986).        “Conclusory or speculative allegations do

not suffice, nor does a ‘mere scintilla of evidence’ in support of

[the nonmoving party’s] case.”             Thompson v. Potomac Elec. Power

Co., 312 F.3d 645, 649 (4th Cir. 2002).



                                       3
     With these considerations in mind, we affirm the grant of

summary judgment to Brown on all five of Appellants’ counterclaims,

substantially for the reasons stated by the district court, and we

affirm the denial of reconsideration and the motion to certify

questions to the Supreme Court of South Carolina.   Brown v. Pope,

No. 3:08-cv-00014-WOB-JGW (D.S.C. Mar. 28, 2014; June 16, 2014).

In addition, we note that, as to their counterclaim of fraud,

Appellants have failed to allege and support the existence of each

element of a fraud claim.   As to their claim for attorney’s fees,

we have looked to other courts’ interpretations of the phrase “as

justice and equity may require” in provisions identical to S.C.

Code Ann. § 62-7-1004 (Supp. 2014), and we conclude that Appellants

have failed to establish that an award of attorney’s fees is

warranted.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                           AFFIRMED




                                 4